DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US PGPub 2019/0008717).
Regarding claim 1, Moore teaches an apparatus for performing compression therapy on a person (see abstract and paragraph 7; see Fig. 1) comprising: 
a sleeve (Fig. 1; inner layer of 180) configured to encircle a first portion of a limb of the person and to hold the apparatus in place on the limb of the person (see paragraphs 25 and 28; cuff 140 is placed within sleeve 180 and attachments 152 and 154 are used to attach the whole 
a shell (Fig. 1, 140) configured to encircle the first portion of the limb of the person (see paragraph 23), wherein the shell is positioned outside of the sleeve with respect to the first portion of the limb (see Fig. 3; Fig. 4, step 404, the shell is placed within sleeve 180, the shell being positioned outside the inner layer of the sleeve that contacts the limb, with respect to the limb; see also paragraph 25); 
a bladder (Fig. 1, 110) comprising at least one air cell, (Fig. 1, 122) wherein the bladder is disposed between the sleeve and the shell (see Figs. 1 and 2, bladder 110 is placed in a pocket on the interior side of the shell, being sandwiched between the shell and the sleeve); and 
a control unit (Fig. 1, 112) comprising an air pump (Fig. 1, 118), the control unit configured to cause the air pump to pump air into the at least one air cell, thereby inflating the bladder (see paragraph 22), 
wherein the control unit is disposed within an interior compartment of the shell (see Figs. 1 and 2, control unit is placed within pocket 142, located interiorly on the shell).
Regarding claim 2, Moore further teaches wherein the sleeve is removably attached to the shell and to the bladder (see paragraph 25, shell 140 holding bladder 110 inserted into sleeve at opening 182, see Fig. 1) such that the shell and the bladder are held in place with respect to each other (see Fig. 2 and paragraph 27, bladder placed within pocket 142 of shell, the two held in place with respect to one another).
Regarding claim 3, Moore further teaches wherein the shell is substantially rigid such that the diameter of the shell is substantially fixed when the shell is encircling the first portion 
Regarding claim 4, Moore further teaches wherein inflation of the bladder causes the bladder to press inward against the sleeve such that a compression is applied to the first portion of the limb (see paragraphs 20 and 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PGPub 2019/0008717) in view of Zeutzius et al (US PGPub 2014/0303533).
Regarding claim 5, Moore teaches all previous elements of the claim as stated above. Moore does not explicitly disclose wherein the control unit is further configured to cause the air pump to withdraw air from the at least one air cell, thereby deflating the bladder.
However, Zeutzius teaches an analogous compression device (see abstract and Fig. 3) wherein the control unit (Fig. 3, 112) is further configured to cause the air pump to withdraw air from the at least one air cell (Fig. 1A, 114), thereby deflating the bladder (see paragraph 42; the controller deflates the bladder 114 to relieve pressure).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Moore to cause the air pump to withdraw air from the air cell, as taught by Zeutzius, for the purpose of relieving the pressure provided by the device automatically using the air pump.
Regarding claim 6, Moore teaches all previous elements of the claim as stated above. Moore does not teach wherein the control unit is further configured to cause the air pump to intermittently inflate and deflate the bladder, thereby applying a plurality of compressions to the first portion of the limb.
However, Zeutzius teaches an analogous compression device (see abstract and Fig. 3) wherein the control unit (Fig. 3, 112) is further configured to cause the air pump to intermittently inflate and deflate the bladder, thereby applying a plurality of compressions to the first portion of the limb (see paragraphs 35 and 42).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Moore to cause the air pump to intermittently inflate and deflate the bladder, thereby applying a plurality of compressions, as 
Regarding claim 7, Moore, as modified, further teaches wherein the control unit (Fig. 1, 112) further comprises an interface configured to receive input information from the person (Fig. 1, power switch 116; see paragraph 19), where the control unit uses the input information to control the plurality of compressions applied to the first portion of the limb (see paragraph 19 and 22, when the user turns the device on, the plurality of compressions, taught by Zeutzius, would be applied to the user).
Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PGPub 2019/0008717) in view of Zeutzius et al (US PGPub 2014/0303533) as applied to claim 7 above, and further in view of Ramakrishna et al. (US PGPub 2016/0361224).
Regarding claim 8, Moore, as modified, teaches all previous elements of the claim as stated above. Moore does not teach wherein the control unit uses the input information to control an amount of pressure associated with the plurality of compressions applied to the first portion of the limb.
However, Ramakrishna teaches an analogous compression device (see abstract and Fig. 3) wherein the control unit (Fig. 2, 40) comprises an interface configured to receive input information from the person (see Fig. 2 and paragraph 52) wherein the control unit uses the input information to control an amount of pressure associated with the plurality of compressions applied to the first portion of the limb (see paragraph 52).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Moore to receive input information to control an amount of pressure applied, as taught by Ramakrishna, for the purpose of allowing the user to select and tailor an appropriate therapy for their needs.
Regarding claim 9, Moore, as modified, teaches all previous elements of the claim as stated above. Moore does not teach wherein the control unit uses the input information to control a frequency associated with the plurality of compressions applied to the first portion of the limb.
However, Ramakrishna teaches an analogous compression device (see abstract and Fig. 3) wherein the control unit (Fig. 2, 40) comprises an interface configured to receive input information from the person (see Fig. 2 and paragraph 52) wherein the control unit uses the input information to control a frequency associated with the plurality of compressions applied to the first portion of the limb (see paragraph 52).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Moore to receive input information to control a frequency of the compressions, as taught by Ramakrishna, for the purpose of allowing the user to select and tailor an appropriate therapy for their needs.
Regarding claim 10, Moore, as modified, teaches all previous elements of the claim as stated above. Moore does not teach wherein the control unit uses the input information to control a duration associated with the plurality of compressions applied to the first portion of the limb.
However, Ramakrishna teaches an analogous compression device (see abstract and Fig. 3) wherein the control unit (Fig. 2, 40) comprises an interface configured to receive input information from the person (see Fig. 2 and paragraph 52) wherein the control unit uses the input information to control a duration associated with the plurality of compressions applied to the first portion of the limb (see paragraph 52).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Moore to receive input information to control a duration of the compressions, as taught by Ramakrishna, for the purpose of allowing the user to select and tailor an appropriate therapy for their needs.
Regarding claim 11, Moore, as modified, teaches all previous elements of the claim as stated above. Moore does not teach wherein the interface comprises a wireless transceiver configured to communicate with a remote control device operated by the person.
However, Ramakrishna teaches an analogous compression device (see abstract and Fig. 3) wherein the interface comprises a wireless transceiver configured to communicate with a remote control device operated by the person (see Fig. 6B, remote phone 74; see paragraph 56).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the interface of Moore to comprise a wireless transceiver, as taught by Ramakrishna, for the purpose of allowing physicians, in addition to the user, to also upload usage logs check the patient’s progress and to configure the pump remotely.
Regarding claim 12, Moore, as modified by Ramakrishna, further teaches wherein the remote control device operated by the person comprises a mobile phone (see Ramakrishna Fig. 6B and paragraph 56).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vess et al. (US PGPub 2011/0066093) which discloses a portable, self-contained compression device; Crossley et al. (US PGPub 2019/0343711) which discloses a portable compression device for DVT therapy; Adams et al. (US PGPub 2007/0049853) which discloses a portable compression device for the leg;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.G./Examiner, Art Unit 3785           

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799